Title: To George Washington from Patrick Dennis, 11 August 1781
From: Dennis, Patrick
To: Washington, George


                        
                            Sir.
                            Basken Ridge N. Jersey 11th Augt 81
                        
                        Captain Dobbs with five other Gentlemen arrived here last Evening, for whome I have procured accomodations in
                            this Neighbourhood.
                        I have not received any orders or directions from your Excellency, nor the Admiralty board how they are to be
                            supplied with Horses &c. to conduct them down to the Shore, or to procure Boats, or any other necessaries which
                            may be wanted for the service, there being no Quarter Masters in this neighbourhood, nor have I any Authority to apply, if
                            there was, a Guard will be indispensably necessary, for we have to go a considerable way through a
                            disaffected Country with submission to your Excellency. A Requisition from you to the Governor of this state for some of
                            the Militia light Horse would answer, and I would beg leave to mention to your excellency that if Genl Freeman should
                            think it safe for us to stay att or near momouth, it would forward the service amazeingly, this place being so far
                            distant. I am with Respect Your Excellency’s Most Obet Servt
                        
                            Patt. Dennis
                        
                    